Proceeding pursuant to CPLR article 78 to review a determination of John A. Johnson, Commissioner of State of New York Office of Children and Family Services, dated May 19, 2000, which, after a hearing, found that the petitioner had committed an act of maltreatment of her son and that such maltreatment was relevant and reasonably related to child care employment.
Adjudged that the petition is granted, on the law, without costs or disbursements, and the determination is annulled.
The record lacks substantial evidence to support the determination. S. Miller, J.P., Krausman, Goldstein and Cozier, JJ., concur.